DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.i.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
2.ii.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications for neither Domestic Benefit (16/711159; 11 December 2019) nor Foreign Priority (10-2018-0169515 [KR], 26 December 2018)], provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Claims 1 and 11 recite that transparent areas number in larger amounts, on a first imaginary line passing through a center of the sensor area, than on a second imaginary line not passing through the center of the sensor area.  Per MPEP 2163, “...claims as filed in the original specification are part of the disclosure...” and thus this claimed subject matter as filed in the original specification of the instant application, supports itself.  However, this subject matter of the instant application is found in neither of the prior filed application.  The noted subject matter recited in the claims will thus not be afforded the benefit of either earlier filing date, and will instead be considered according to the filing date of 22 June 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 22 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeke Yazdandoost et al. (2019/0310724; hereinafter Yeke)1.

Regarding claim 11, Yeke discloses a display device [0001] comprising: 
a panel (Display stack 112 of Figure 1B and 204 of Figure 32 comprising emitting layer 208 with pixels shown in plan view of Figure 4 as square elements3 [0113]) including a pixel array in which a plurality of pixels is arranged (Array of discrete pixels [0058] formed in first and second directions defining the aforementioned array); and 
a sensor (Comprising at least one of 114, 118) on the pixel array of the panel (Comprising 112), wherein 
the pixel array (Comprising 112) includes a sensor area (Comprising 120) overlapping the sensor (Comprising at least one of 114, 118), wherein 
the pixels (Comprising e.g. P.sub.1, P.sub.3 of Figure 3) are arranged in the sensor area (Comprising 308) of the pixel array (304 is alternative view of 112 in Figure 1B), and wherein 
a number of the pixels (“...not individually labeled...” square-shaped elements [0113] of Figure 4B) on a first imaginary line {*}(I.sub.1; two) which passes a center of the sensor area (Illustrated fifth row of 400b interpreted as “...center...” of 308 in Figure 3) is less than a number of the pixels on a second imaginary line {*}(I.sub.2; three) which does not pass the center of the sensor area {*}(I.sub.2, offset from I.sub.1 – positioned at imaging aperture center – by two rows, is not positioned at imaging aperture center).

Regarding claim 12, Yeke discloses the display device of claim 11.  Yeke discloses the device wherein the pixels in the sensor area are symmetrical with respect to the first imaginary line {*}(Pixels represented in Figure 4B that are “...not individually labeled...” [0113] above and below imaginary line I.sub.1).

Regarding claim 14, Yeke discloses the display device of claim 11.  Yeke discloses the device wherein the pixels are arranged in the sensor area of the pixel array such that a number of the pixels decreases from an outer periphery toward a center of the sensor area (Within portion of display stack 400b in Figure 4B corresponding to imaging aperture 308 in Figure 3, the number of pixels in first, third and fifth rows is respectively illustrated as nine, five and four).

Regarding claim 16, Yeke discloses the display device of claim 11.  Yeke discloses the device wherein the sensor includes at least one of an infrared sensor [0041] and a camera [0092].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (2019/0310724; hereinafter Yeke) in view of Kim et al. (2020/0042759; hereinafter Kim; claiming benefit for foreign priority application KR 10-2018-0090506 filed 2 August 2018 {attached}).


Regarding claim 1, Yeke discloses a display panel [0001] comprising: 
a pixel array (Display stack 112 of Figure 1B and 204 of Figure 34 comprising emitting layer 208 with pixels shown in plan view of Figure 4 as square elements5 [0113]) including a plurality of pixels (Array of discrete pixels [0058] formed in first and second directions defining the aforementioned array); and 
a touch sensor (Comprising 110) overlapping the pixel array (Comprising 112 of Figure 1B; 208 of Figure 3), wherein the pixel array includes a sensor area (Comprising 120), wherein 
the pixels (Figure 4B: Unlabeled squares) and transparent areas (e.g. 408, 410, 4126) are arranged in the sensor area of the pixel array (120 of Figure 1B and 308 of Figure 3 overlap with omitted pixel regions illustrated as “...more sparsely distributed...” [0111]), and wherein 
a number of the transparent areas {*}(O.sub.1 – O.sub.5; five) on a first imaginary line {*}(I.sub.1) which passes a center of the sensor area (Illustrated fifth row of 400b interpreted as “...center...” of 308 in Figure 3) is larger than a number of the transparent areas {*}(O.sub.6 – O.sub.9; four) on a second imaginary line {*}(I.sub.2) which does not pass the center of the sensor area {*}(I.sub.2, offset from I.sub.1 – positioned at imaging aperture center – by two rows, is not positioned at imaging aperture center).
Yeke does not make an outright statement of the touch sensor being provided as an “...array...”
In the same field of endeavor, Kim discloses a fingerprint sensor [0002] positioned in a region (Comprising FA of Figure 20) beneath the display layer (Comprising 400 of Figure 19) and input sensing layer (600_1) comprising a plurality of sensing (e.g. TEa6) and driving (e.g. REa2...REa4) electrodes (these are a portion of those illustrated in Figure 20).  The plural form taken by “...touch sensors...” in [0133] of Yeke seems to strongly suggest such the teaching for which Kim is relied upon to state in unambiguous terms.  Establishing a touch sensor in array form, as taught by Kim, is considered the known technique by which a similar/base device of Yeke, may be implemented to arrive at the predictable and explicitly stated result of gesture and multi-touch input ([0057] of Yeke).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Yeke to be modified wherein the touch sensor is established as an array, in view of the teaching of Kim, in light of such a modification amounting to the use of a known technique to improve a similar device, in view of the reasoning above.

Regarding claim 2, Yeke in view of Kim discloses the display panel of claim 1.  Yeke discloses the panel wherein a length {*}(d.sub.1 of Figure 4B) of the first imaginary line {*}(I.sub.1) overlapping the sensor area (400b comprises display stack [0114] above imaging aperture [0111]) is longer than the second imaginary line overlapping the sensor area (I.sub.2 having length d.sub.2).

Regarding claim 3, Yeke in view Kim discloses the display panel of claim 1.  
Yeke does not make an outright statement of the panel being provided wherein each of the pixels includes a switching TFT and a driving TFT, wherein at least one of the switching TFT and the driving TFT includes an oxide TFT.
However, the fingerprint sensor of Kim [0002] is integrated with a display whose pixels (Figure 4) comprise switching (TRs) and driving (TRd) oxide TFTs [0014].  The “...transistor layer...” whose distribution is altered by Yeke [0041] is interpreted to allude to those among a respective pixel’s switching and driving transistors, which are no longer present by virtue of said respective pixel being among those omitted [0114].  Oxide switching and driving transistors taught by Kim are relied upon as an unambiguous teaching of that which Yeke merely suggests.  Oxide switching and driving transistors within OLED pixels [0059] taught by Kim are accordingly the implementation of a known technique within the similar/base device of Yeke’s OLED display pixels [0047], arriving at the predictable and explicitly stated result of a display layer structured to permit light capture by an imaging aperture positioned there-beneath [0050].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Yeke to be modified wherein each of the pixels includes a switching TFT and a driving TFT, wherein at least one of the switching TFT and the driving TFT includes an oxide TFT, in view of the teaching of Kim, in light of such a modification amounting to the use of a known technique to improve a similar device, in view of the reasoning above.

Regarding claim 4, Yeke in view of Kim discloses the display panel of claim 1.  Yeke discloses the panel (Figure 4B) wherein a number of the transparent areas surrounded by the pixels increases from an outer periphery toward a center of the sensor area {*}(Figure 4B: Number of transparent areas on imaginary line I.sub.1 at center of sensor area is five; number of transparent areas on imaginary line I.sub.2 not at center of sensor area is four).

Regarding claim 9, Yeke in view of Kim discloses the display panel of claim 1.  Yeke discloses the panel wherein the touch sensor array (Comprising 110 of Figure 1B) overlaps with the sensor area (Comprising 120).

Regarding claim 10, Yeke in view of Kim discloses the display panel of claim 1.  Yeke discloses the panel wherein the sensor area is symmetrical with respect to the first imaginary line {*}(I.sub.1 bisects 400b in Figure 4B, and thus, 308 in Figure 3).

ii.	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke in view of Kim, as applied to claim 1 above, and further in view of Chung et al. (2008/0068324; hereinafter Chung; this combination of references hereinafter referred to as YKC).

Regarding claim 5, Yeke in view of Kim discloses the display panel of claim 1.  
Yeke in view of Kim does not explicitly disclose the panel wherein the sensor area has a plurality of unit patterns, each of the unit patterns has at least one of the pixels and at least one of the transparent areas, wherein the plurality of unit patterns include a first unit pattern having the same number of the transparent areas and the pixel areas.
In the same field of view, Chung teaches display driving with defective pixels [0003] with an equivalent teaching of unit patterns in the form of dither patterns (Figure 15B; [0103]), at least one portion of the group (b) comprising the same number of defective pixels requiring compensation (with cross-hatching) and those requiring none (no cross-hatching).  Elements of Chung’s dither pattern(s) requiring compensation and those requiring none, are treated as corresponding to the claimed transparent areas and pixel areas, respectively.  This is a measure by which a brightness/chromaticity difference between areas comprising differing proportions of active pixels is corrected [0045]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Yeke to be modified wherein the sensor area has a plurality of unit patterns, each of the unit patterns has at least one of the pixels and at least one of the transparent areas, wherein the plurality of unit patterns include a first unit pattern having the same number of the transparent areas and the pixel areas, in view of the teaching of Chung, to resolve differences in brightness/chromaticity across differing display regions.

Regarding claim 6, YKC discloses the display panel of claim 5.  
Yeke does not explicitly disclose the panel being provided wherein the transparent areas and the pixel areas are alternately disposed in the first unit pattern.
However, Chung’s dither patterns (Figure 15B) comprise the example (b) of pixel positions P1 and P4 corresponding to defective pixels (cross-hatching), with pixel positions P2 and P3 requiring no compensation (no cross-hatching).  This is a measure by which a brightness/chromaticity difference between areas comprising differing proportions of active pixels is corrected [0045]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Yeke to be modified wherein  the transparent areas and the pixel areas are alternately disposed in the first unit pattern, in view of the teaching of Chung, to resolve differences in brightness/chromaticity across differing display regions.


Regarding claim 7, YKC discloses the display panel of claim 5.  
YKC does not make an outright statement of the panel being provided wherein the plurality of unit patterns include a second unit pattern between the center of the sensor area and the first unit pattern having the transparent areas more than the pixel areas.
However, Figure 4B of Yeke illustrates a decreasing number of pixels across the example of first, third and fifth rows, and considers a “...pixel density transition region...” [0117] capable of introducing a more granular transition between regions of high pixel density in a display region outside of the area of the imaging aperture, and a low pixel density in a display region overlapping the area of the imaging aperture, density varying according to a changing number of omitted pixels [0117].  
Each example of Chung’s dither pattern (Pw of Figure 15B) is a 2x2 matrix pattern mapping onto corresponding respective 2x2 pixel regions, determination of which among shown dither patterns commensurate with which among a range of brightness compensation values are required ([0103]: PATTERN11...PATTERN14, whose dither patterns correct for single defective pixel, apply least compensation; PATTERN31...PATTERN34 whose dither patterns correct for three defective pixels, apply greatest compensation;  PATTERN21, PATTERN22 apply an intermediate compensation for two defective pixels).  It follows that respective ones among Chung’s dither patterns is mapped to regions of Yeke’s display region, the greatest number of omitted pixels near the center of the sensor area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention, that the collective teaching of YKC provides a fair reading upon the panel being provided wherein the plurality of unit patterns include a second unit pattern between the center of the sensor area and the first unit pattern having the transparent areas more than the pixel areas, as claimed, in view of the teaching above.

Regarding claim 8, YKC discloses the display panel of claim 7.  
YKC does not make an outright statement of the panel being provided wherein the plurality of unit patterns include a third unit pattern between an outer periphery of the sensor area and the first unit pattern having the pixel areas more than the transparent areas.
However, Figure 4B of Yeke illustrates a decreasing number of pixels across the example of first, third and fifth rows, and considers a “...pixel density transition region...” [0117] capable of introducing a more granular transition between regions of high pixel density in a display region outside of the area of the imaging aperture, and a low pixel density in a display region overlapping the area of the imaging aperture, density varying according to a changing number of omitted pixels [0117].  
Each example of Chung’s dither pattern (Pw of Figure 15B) is a 2x2 matrix pattern mapping onto corresponding respective 2x2 pixel regions, determination of which among shown dither patterns commensurate with which among a range of brightness compensation values are required ([0103]: PATTERN11...PATTERN14, whose dither patterns correct for single defective pixel, apply least compensation; PATTERN31...PATTERN34 whose dither patterns correct for three defective pixels, apply greatest compensation;  PATTERN21, PATTERN22 apply an intermediate compensation for two defective pixels).  It follows that respective ones among Chung’s dither patterns is mapped to regions of Yeke’s display region, the greatest number of omitted pixels near the center of the sensor area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention, that the collective teaching of YKC provides a fair reading upon the panel being provided wherein the plurality of unit patterns include a third unit pattern between an outer periphery of the sensor area and the first unit pattern having the pixel areas more than the transparent areas, as claimed, in view of the reasoning above.


iii.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeke in view of Choo et al. (2018/0151656; hereinafter Choo).

Regarding claim 13, Yeke discloses the display device of claim 11.  
Yeke does discloses the device further comprising a data driver for supplying a data signal to the pixels, wherein the sensor area is adjacent to the data driver.
In the same field of endeavor, Choo discloses a display integrated image sensor [0002] positioned in an area (Comprising 111 of Figure 11) adjacent driving circuitry (Comprising 12 of Figure 3).  This is among measures by which manufacturing process margins may be secured [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Yeke to be modified wherein a data driver for supplying a data signal to the pixels, wherein the sensor area is adjacent to the data driver, in view of the teaching of Choo, to secure manufacturing process margins.


iv.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yeke in view of Chung et al. (2008/0068324; hereinafter Chung).

Regarding claim 15, Yeke discloses the display device of claim 14.  
Yeke does not explicitly discloses the device further comprising a panel driver configured to drive the panel and a timing controller configured to control the panel driver, wherein the timing controller corrects luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the outer periphery toward the center of the sensor area.
In the same field of view, Chung teaches display driving with defective pixels [0003] with an equivalent teaching of unit patterns in the form of dither patterns (Figure 15B; [0103]), at least one portion of the group (b) comprising the same number of defective pixels requiring compensation (with cross-hatching) and those requiring none (no cross-hatching).  Elements of Chung’s dither pattern(s) requiring compensation and those requiring none, are treated as corresponding to the claimed transparent areas and pixel areas, respectively.  This is a measure by which a brightness/chromaticity difference between areas comprising differing proportions of active pixels is corrected [0045]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Yeke to be modified as further comprising a panel driver configured to drive the panel and a timing controller configured to control the panel driver, wherein the timing controller corrects luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the outer periphery toward the center of the sensor area, in view of the teaching of Chung, to achieve uniform luminance and chromaticity.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference to annotated figure(s) of the reference Yeke (Office Action Appendix) will be designated with an asterisk {*}, with respect to feature/relationship taught by the reference, but for which additional reference numerals/identifiers are furnished by the Examiner, for clarity of interpretation.
        2 Reference numeral “...208...” only explicitly shown in Figure 2A, interpreted to identify the same feature in relied upon Figure 3.
        3 Having no corresponding reference numeral ([0113]: “...not individually labeled...”).
        4 Reference numeral “...208...” only explicitly shown in Figure 2A, interpreted to identify the same feature in relied upon Figure 3.
        5 Having no corresponding reference numeral ([0113]: “...not individually labeled...”).
        6 “...omitted pixel regions...” [0114], described as positioned at row and column intersection wherein corresponding pixels would have otherwise been located, are illustrated with dots whose alignment is not illustrated to precisely overlap with a respective row and column.  For the sake of simplicity (and counting), it will be interpreted that the examples of 408, 410, 412 and other omitted pixels are indeed positioned to overlap with a row and column {*}(see examples of the annotated features O.sub.1 – O.sub.5).